In re George Temple, applying for writ of mandamus. Jefferson Parish. Number unknown.
Denied. Although the district court should have acted on the relator’s petition for habeas filed there in September, 1979, it would be vain for us to order action at this time; we have examined a copy of the habeas petition, and find that the search and seizure complained of was ruled on by the district court in a motion to suppress and subsequently reviewed by this Court on appeal. See State v. Temple, 343 So.2d 1024 (La.1977). The record discloses no merit to the other contentions.